DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16-20 and 22 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: the phrase “wherein the tool is a chopping tool having a mixing knife and a control unit is provided and configured such that, when a food is chopped by the mixing knife, the control unit determines, based on a sensor signal from the sensor, whether a predetermined chopped state of the food has been reached” is vague as used. It is not clear what kind of tool the applicant is referring to. For example, how does a mixing knife per se chop anything? A mixing knife per se is for mixing material not chopping/cutting. Are you claiming both mixing and chopping knives? How many knives being claimed? Paragraph [0038] of the applicant appears to disclose that the tool is a mixing tool. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-20 are finally rejected under 35 U.S.C. 103 as being unpatentable over AU 2017276748A, hereinafter AU’748 (DE 102016110710A1).
AU’748 discloses in Fig. 1 and 2, a food processor comprising a housing 20 which comprises a holder 22 for a mixing/cutting vessel/pot 24, a stirrer/mixer/cutter knife (50 and 51) insofar as the applicant has claimed, at least one sensor 52 is preferably arranged in the region of the mixing/cutting vessel 24 and/or in the inside of the mixing/cutting vessel 24, a first sensor 52.1 and a second sensor 52.2 may also be provided, which sensors are each arranged for example at different regions of the food processor 10, inside or outside the food processor 10, for acquiring different acquisition variables 102 [0093]. Moreover, the food processor 10 comprises a control panel 26 input means and as an output means, a touchscreen 25. Additionally, AU’748 discloses that the control panel 26 in particular makes it possible for a user of the food processor 10 to set and/or activate and/or deactivate control parameters and/or operating parameters, such as speed, or the time period for the preparation or the mixing/cutting process, and/or different programs of the food processor 10. Furthermore, the display 25 can also output recipe-related instructions and/or advice and/or graphical operating elements [0094]. Also, AU’748 further discloses that the food processor 10 comprises at least one processing device 50, at least one monitoring device 200, which device for example comprises a processing device 210 and/or the memory 220, a scale 54 which is integrated in the food processor 10 and used in particular for acquiring or measuring a weight force on the mixing/cutting vessel 24 [0095].  Fig. 2 furthermore schematically shows a drive means 30 of the food processor 10, which drive means comprises an (electric) motor 31, the drive means 30 and/or the motor 31 is connected to at least one processing device 50 and/or to at least one processing tool 51, such that force transmission takes place from the motor 31 and/or a drive shaft of the drive means 30 to the processing device 50 and/or the processing tool 51 and/or the mixer/cutter 51. It may be possible for the monitoring device 200 to be electrically connected at least to the sensor 52 and/or to the processing device 50 and/or to the drive means 30 and/or to the motor 31 of the drive means 30 for the purpose of monitoring different items/parameters of analysis information for automatic execution of different recipes [0096]. Additionally, AU’748 further discloses that the at least partially automatic preparation takes place in particular in accordance with programming of the food processor. The programming or the user setting. It may also be possible for the number and/or type of the acquired acquisition variables to be defined on the basis of the (set) food to be prepared, e.g. by means of a processing device of the food processor, and/or on the basis of user input and/or a comparison specification and/or an acquisition variable selection [0004] wherein In this case, at least one control signal 161 is emitted, on the basis of the analysis result and upon analysis information, which signal influences the operation of the processing device 50 [0097]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the processor of AU’748 to produce the desired operating parameters found in the claims (if not already taught/inherent and since programming a processor is a user's decision), for example, since it is merely reprogramming of the processor to produce the desired results which the patent states would have been obvious to perform.
Indication of allowability of claim 22 is being withheld subject to the 35 USC 112 rejection set forth above. 
Response to Arguments
7.	Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive.
In response to applicant's argument on page 7 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims are still not clear. Therefore, the claims are finally rejected as set forth above.
 by the claims that only require a rotatable tool including a mixing blade.
In response to applicant's argument on page 9 regarding the depending claims and their functions, the examiner would like to point out that AU’748 discloses that the food processor has at least one processing device 50, at least one monitoring device 200, a processing device 210, a scale 54 which is integrated in the food processor 10 and used in particular for acquiring or measuring a weight force, a processing means which is user programmable based on different parameter including the weight of the material being processed.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725